PELHAM, J.
This record presents no evidence that the indictment upon which the defendant was tried was regularly and legally returned into court. It is not *75shown to be a valid indictment, in that it is not shown to have been indorsed “a true bill,” nor does it appear to have been signed by the.foreman of the grand jury.—Code 1907, § 7300; Moses’ Case, 35 Ala. 421; Joyner v. State, 78 Ala. 448; Wilson v. State, 128 Ala. 17, 29 South. 569; Coburn v. State, 151 Ala. 100, 44 South. 58.
Besides, the records before the court in this case and in the companion case of Maria Bilbo (infra) are so confused as to render impossible an intelligent consideration of the questions attempted to be presented. It would seem that the cases were either tried together in the court below, and a clumsy attempt made to separate them on appeal, or that one of the cases was tried and an agreed judgment entered in the other, and a bill of exceptions prepared on the evidence of the case tried, which is'attempted to be made to apply to the other case. However that may be,- the bills of exceptions have evidently been transposed and incorporated in the wrong cases, thus mating the exceptions as applicable to the evidence and the requested charges, when designating the defendants by name, totally inapplicable to the case in which they appear. The evidence, as set out in the case in which William Bilbo is the defendant, is made by bill of exceptions in that case to refer to Maria Bilbo as the defendant, and in the case in which Maria Bilbo is the defendant to refer to William Bilbo as the defendant, putting it out of the power of the court to properly review the questions reserved for its consideration.
Reversed and remanded.